                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


KHAMANI LODGE,


            Plaintiff,

      V                                             CV 118-182


SANDRA ALLEN and SANDRA
DESHAIZER,


            Defendants.



                                   ORDER




      By    Order    dated      December     11,    2019,   the    Court       gave

Plaintiff "a final attempt to file a proper complaint against

the   remaining defendants, Allen and Deshaizer."                      (Dec.    11,

2019,     Doc.   44.)     The    Court    ordered    Plaintiff    to   file     his

amended     complaint     within   fifteen     days    of   the   date   of    the

Order.     (Id.)        This deadline expired on December 26, 2019;

without Plaintiff filing an amended complaint, and he has made

no attempt to comply with the Order.
                                                                                  !


      A district court has authority to manage its docket to

expeditiously resolve cases, and this authority includes the

power to dismiss a case for failure to prosecute or failure to

comply with a court order.               Equity Lifestyle Props., Inc. v.

Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th
Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Fades v.

Ala. Dep^t of Human Res., 298 F. App'x 862, 863 (11th Cir.

2008) ("District courts possess the ability to dismiss a case

. . . for want of prosecution based on two possible sources of

authority:      Fed. R. Civ. P. 41(b) or their inherent authority

to manage their dockets.").           Moreover, the Local Rules of the

Southern District of Georgia dictate that an "assigned Judge

may,    after   notice to counsel of         record,      sua sponte .

dismiss any action for want of prosecution, with or without

prejudice . . . [for] [w]illful disobedience or neglect of any
                                                                               j

order of the       Court; or [a]ny other failure to prosecute a

civil action with reasonable promptness."                Loc. R. 41.1 (b) &

(c).       Finally,    dismissal      without     prejudice    is   generally

appropriate     pursuant      to   Rule   41(b)   where    a   plaintiff     has

failed to comply with a court order, "especially where the

litigant     has     been   forewarned."         Owens    v.   Pinellas     Cty.

Sheriffs s Dep^t, 331 F. App'x 654, 655 (11th Cir. 2009) (per

curiam) (citing Moon v. Newsome, 863 F.2d 835, 837 (11th Cir.

1989)).

       Here, Plaintiff's failure to file an amended complaint,

as   directed   in    the   Court's   December    11th   Order,   amounts   not

only to a failure to prosecute, but also an abandonment of his

case.     This is precisely the type of neglect contemplated by
the Local Rules.   The Court cautioned Plaintiff that a failure


to file an amended complaint would result in dismissal.           (Doc.

44, pp. 7-8.)

    Therefore,     the     Court    DISMISSES     this    case   without

prejudice, DIRECTS the CLERK to TERMINATE all pending motions,

and CLOSES this civil action.


    ORDER   ENTERED   at   Augusta,    Georgia,    this              of

March, 2020.




                                                    :hief judge
                                          States district court
                                   SOUTHERN DISTRICT OF GEORGIA
